PER CURIAM.
Now this day come the parties by their counsel and present and file á stipulation to dismiss appeal, which said stipulation is in the words and figures following, to wit:
“Whereas, on November 15, 1935, the United States Board of Tax Appeals entered an order determining a deficiency in income tax against petitioner for the year 1929 in the sum of $10,204.05; and
“Whereas, petitioner has filed a petition for review by this Court of the decision of the Board of Tax Appeals, as shown by the certificate of the Clerk of the Board of Tax Appeals, showing that the appeal was duly taken and that this Court has jurisdiction of the controversy; and
“Whereas, petitioner has submitted to respondent an offer in compromise of the-above-mentioned liability, on Treasury Department Form 656-C, dated July 26, 1937; and
“Whereas, said offer has been accepted by the Acting Attorney General of the United States; and
“Whereas, the questions here presented have become moot;
“It is therefore stipulated and agreed by and between the parties hereto, by their respective counsel, that this appeal be dismissed.”
On consideration whereof, it is now here ordered that this cause be docketed in this court. It is further ordered and adjudged by this court that the petition of Reuben A. Foster for review of the decision, entered in this cause on November 15, 1935, by the United States Board of Tax Appeals, be, and the same is hereby, dismissed.